DETAILED ACTION
This action is in response to the communication filed on 10/11/2021.
After a thorough search and examination of the present application and in light of the prior art made of record, and applicant's amendment and remarks filed on 10/11/2021, the claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In view of the applicant amendment filed on 10/11/2021 all rejections have been withdrawn. 

	Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

        REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 15. More specifically, the prior art of record does not specifically suggest “processing an input string as a search query for data from one 
Dependent claims 2-7, 9-14, & 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zoryn et al discloses US 20160012052 A1 RANKING TABLES FOR KEYWORD SEARCH.
Maslovskis discloses US 20150095194 A1 SYSTEMS AND METHODS FOR SEARCH TERM PRIORITIZATION.
Bowman et al discloses US 20120166446 A1 INDEXING SPATIAL DATA WITH A QUADTREE INDEX HAVING COST-BASED QUERY DECOMPOSITION.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mohammad A Sana/Primary Examiner, Art Unit 2166